In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00094-CV

______________________________



IN THE MATTER OF THE MARRIAGE OF

SHANNON WAYNETTE EDWARDS AND

ALAN RANDALL EDWARDS
AND IN THE INTEREST OF CASEY ALAN EDWARDS AND

BRITTNEY NICOLE EDWARDS, MINOR CHILDREN





On Appeal from the 202nd Judicial District Court

Bowie County, Texas

Trial Court No. 99D0775-202







Before Morriss, C.J., Grant and Ross, JJ.

Opinion by Justice Grant


O P I N I O N


	Shannon Waynette Edwards, appellant, has filed a motion asking this court to dismiss her
appeal because she no longer wishes to prosecute her appeal.  Pursuant to Tex. R. App. P. 42.1, her
motion is granted.
	The appeal is dismissed.



						Ben Z. Grant
						Justice

Date Submitted:	September 12, 2002
Date Decided:		September 13, 2002

Do Not Publish

nt-family: Times New Roman">Anders, also filed a motion to withdraw.  Counsel
sent Holman a copy of the appellate brief and informed Holman of his right to file a pro se response
and of his right to review the record. 
	This Court informed Holman at that time that his response, if any, was due within thirty days. 
Holman has since requested two extensions of time to file his response brief.  We granted both
requests, but as of this date, Holman has not filed a pro se response.  Nor has the State filed a brief
in this case. 
	We have independently reviewed the record in this case and concur with counsel's assessment
that there are no meritorious points of error that may be raised.  Since the briefs and arguments raised 




therein are identical in each appeal, for the reasons stated in Claveton Holman v. The State of Texas,
No. 06-02-00182-CR, we likewise affirm the trial court's judgment.



							Josh R. Morriss, III
							Chief Justice

Date Submitted:	May 28, 2003
Date Decided:		July 8, 2003

Do Not Publish									
1. Anders v. California, 386 U.S. 738 (1967).